UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 11, 2010 CHINA XD PLASTICS COMPANY LIMITED (Exact name of registrant as specified in its charter) Nevada 001-34546 04-3836208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of principal executive officers) (Registrant's telephone number, including area code) (86) 451-8434-6600 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 11, 2010, China XD Plastics Company Limited (the “Company”) issued a press release announcing its plans to increase the Company’s annual production capacity of modified plastics by more than 30%, from 100,000 metric tons in 2010 to approximately 135,000 metric tons in 2011. To achieve this increase, China XD Plastics will purchase up to nine new production lines and R&D devices.The Company will retrofit its factory located on Qinling Road in Harbin to house the new equipment.The full text of the press release is set forth in Exhibit 99.1 attached hereto. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated October 11, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 12, 2010 CHINA XD PLASTICS COMPANY LIMITED By: /s/Jie Han Name: Jie Han Title: Chief Executive Officer 3 Exhibit Index Exhibit No. Description Press Release dated October 11, 2010 4
